— Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) seeking, inter alia, relief in the nature of prohibition and mandamus.
It is hereby ordered that said petition is unanimously dismissed without costs.
Memorandum: We dismiss this CPLR article 78 petition seeking, inter alia, relief in the nature of prohibition and mandamus. “[Petitioner here has failed to demonstrate a clear legal right to either of these remedies [that] could not be safeguarded through alternative remedies” (Matter of Galinson v Graci, 182 AD2d 819, 820 [1992]; see Matter of Susskind v Stanger, 122 AD2d 213, 214-215 [1986]; Matter of Raysor v Stern, 68 AD2d 786, 788-789 [1979], lv denied 48 NY2d 605 [1979], cert denied 446 US 942 [1980], reh denied 457 US 1127 [1982]). Present— Martoche, J.P., Smith, Fahey, Peradotto and Green, JJ.